Case: 18-40345      Document: 00514808595         Page: 1    Date Filed: 01/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-40345                             FILED
                                  Summary Calendar                    January 24, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CLIFFTON EARL-SHANE JONES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:17-CR-65-1


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Cliffton Earl-Shane Jones was convicted by a jury of possession of a
firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
On appeal, Jones argues that his Texas aggravated assault conviction is not a
crime of violence pursuant to U.S.S.G. § 2K2.1(a)(4)(A). We review the district
court’s interpretation and application of the Sentencing Guidelines de novo.
United States v. Baker, 742 F.3d 618, 620 (5th Cir. 2014). Because, as Jones


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40345    Document: 00514808595     Page: 2   Date Filed: 01/24/2019


                                 No. 18-40345

acknowledges, his argument is foreclosed by United States v. Guillen-Alvarez,
489 F.3d 197, 200-01 (5th Cir. 2007), the district court correctly determined
that his conviction for Texas aggravated assault constituted a crime of violence
under § 2K2.1(a)(4)(A). See also United States v. Shepherd, 848 F.3d 425, 427-
28 (5th Cir. 2017); United States v. Guzman, 797 F.3d 346, 348 (5th Cir. 2015).
      Accordingly, the district court’s judgment is AFFIRMED.




                                       2